Exhibit 10.1

 

FIRST AMENDMENT TO SERVICES AGREEMENT

 

THIS FIRST AMENDMENT to SERVICES AGREEMENT (this “First Amendment”) is made as
of August 30, 2019 (the “Effective Date”) by and between Fitzpatrick Consulting,
LLC, a Puerto Rico limited liability company (“Consultant”), Conversion Labs,
Inc., a Delaware corporation with a place of business at 1460 Broadway, New York
NY 10036 (“Company”), and LegalSimpli Software LLC, a Puerto Rico limited
liability company that is a subsidiary of the Company (“LegalSimpli”).

 

WHEREAS, on July 23, 2018, Company and Consultant entered into that certain
Services Agreement (the “Services Agreement”), pursuant to which Consultant
provided professional services to Company and the Company granted to Consultant
options to purchase shares of Common Stock of Company, as set forth in Section 2
of the Services Agreement; and

 

WHEREAS, pursuant to the Services Agreement, Consultant provided professional
services to Company and served as the Company’s Chief Acquisition Officer, and
the Company granted to Consultant options to purchase shares of Common Stock of
Company, as set forth in Section 2 of the Services Agreement; and

 

WHEREAS, the parties wish to terminate Consultant’s position as Chief
Acquisition Officer of the Company, and LegalSimpli desires to engage Consultant
to perform services for LegalSimpli; and

 

WHEREAS, the parties wish to amend certain terms of the Services Agreement.

 

NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby consent and agree as
follows:

 

1.All capitalized terms used, and not otherwise defined, herein, shall have the
meanings ascribed to them in the Services Agreement.

 

2.Company and Consultant agree that Section 1 of the Services Agreement is
hereby amended in its entirety to read as follows:

 

“Consultant agrees to provide, and Company agrees to accept and pay for in
accordance with Section 2 below, the following Consulting Services (the
“Services”):

 

●Consultant shall serve as an employee of LegalSimpli;

 

●Broad oversight and strategic guidance on the Company’s global customer
acquisition program across all brands;

 



1

 

 

●Assistance with attracting, identifying and performing due diligence on
acquisition targets in the online direct response market;

 

●Attracting human talent to the Company and its subsidiaries;

 

●Financial analysis related to the Company’s global direct response marketing
business.”

 

3.Company and Consultant agree that Section 2 of the Services Agreement is
hereby amended in its entirety to read as follows:

 

“Company shall pay to Consultant the following Equity Fee (the “Equity Fee”) in
consideration for the Services:

 

●Subject to the approval of the company’s board of directors, a ten-year option
for 2,500,000 shares of Common Stock of the Company, such shares purchasable, or
exercisable on a cashless basis, at an exercise price of $.30 (thirty cents) per
share and shall be subject to the following terms:

 

o650,000 option shares, which have vested as of the Effective Date pursuant to
the Services Agreement;

 

o462,500 option shares shall vest upon LegalSimpli and its subsidiaries
achieving at least $10,000,000 in annual revenue with at least 10% net profit
margins;

 

o462,500 option shares shall vest upon LegalSimpli and its subsidiaries
achieving at least $15,000,000 in annual revenue with at least 10% net profit
margins;

 

o462,500 option shares shall vest upon LegalSimpli and its subsidiaries
achieving at least $20,000,000 in annual revenue with at least 10% net profit
margins;

 

o462,500 option shares shall vest upon LegalSimpli and its subsidiaries
achieving at least $25,000,000 in annual revenue with at least 10% net profit
margins.

 

If the Company is prevented from issuing any of options or the stock due to
pending litigation, or for any other reason, then the expiration date(s) will
commence (or recommence, if applicable) when the Company’s options or the stock
relating thereto are no longer subject to current litigation, or any other
contingency prohibiting the Company from issuing said options or stock. All
shares resulting from the exercise of options shall have the same rights as all
other shares of the Company’s capital stock. Further, if the Company should
split its stock prior to the granting or exercise of said options, then the
options shall be split in a similar manner and the exercise price shall be
adjusted to prevent any dilution or increase in Consultant’s interest in the
Company’s stock once the options are granted or exercised. Lastly, Consultant or
his Estate will have the right to assign all his options, and the rights to his
options. Consultant’s options and the rights to his future options do not
terminate with his death. The options may be exercised by his heirs and his
assigns and their heirs.”

 



2

 

 

4.All other terms of the Services Agreement shall remain unamended and in full
force and effect.

 

5.This First Amendment constitutes the entire agreement among the parties, and
supersedes all prior and contemporaneous agreements and understandings of the
parties, in connection with the subject matter of this First Amendment. No
changes, modifications, terminations or waivers of any of the provisions hereof
shall be binding unless in writing and signed by all of the parties thereto.

 

6.This First Amendment may be executed in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. This First Amendment may
also be executed by either party hereto by facsimile signature, which shall be
deemed to be an original signature of such party hereon.

 

[-signature page follows-]

 

3

 

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this First
Amendment as of the date first written above.

 

Fitzpatrick Consulting, LLC (“Consultant”)   Conversion Labs, Inc. (“Company”)  
    By:     By:     Sean Fitzpatrick       Justin Schreiber Title: President  
Title:  President & CEO Date signed:   Date signed:           LegalSimpli
Software, LLC. (“LegalSimpli”)           By:          Justin Schreiber    
Title:  President & CEO     Date signed:

 

 

4



 

 

